Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 24, 2019
(the “Execution Date”), is entered into by and between PREDICTIVE ONCOLOGY INC.,
a Delaware corporation (the “Company”), and OASIS CAPITAL, LLC, a Puerto Rico
limited liability company (together with its permitted assigns, the “Buyer”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in that certain Equity Purchase Agreement by and
between the parties hereto, dated as of the Execution Date (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”).

 

WHEREAS:

 

The Company has agreed, upon the terms and subject to the conditions of the
Purchase Agreement, to sell to the Buyer up to Fifteen Million Dollars
($15,000,000.00) of Put Shares, and to induce the Buyer to enter into the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.                   “Investor” means the Buyer, any transferee or assignee
thereof to whom the Buyer assigns its rights under this Agreement in accordance
with Section 9 and who agrees to become bound by the provisions of this
Agreement, and any transferee or assignee thereof to whom a transferee or
assignee assigns its rights under this Agreement in accordance with Section 9
and who agrees to become bound by the provisions of this Agreement.

 

b.                  “Person” means any individual or entity including but not
limited to any corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

c.                   “Register,” “Registered,” and “Registration” refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the Securities Act and/or pursuant
to Rule 415 under the Securities Act or any successor rule providing for the
offering of securities on a continuous basis (“Rule 415”), and the declaration
or ordering of effectiveness of such registration statement(s) by the United
States Securities and Exchange Commission (the “SEC”).

 



1

 

 

d.                  “Registrable Securities” means all of the (i) Commitment
Shares, (ii) Put Shares which have been, or which may, from time to time be
issued, including without limitation all of the shares of Common Stock which
have been issued or will be issued to the Investor under the Purchase Agreement
(without regard to any limitation or restriction on purchases), (iii) any and
all shares of capital stock issued or issuable with respect to each of the
Transaction Documents, and (iv) any and all shares of capital stock issued or
issuable with respect to the Put Shares, Commitment Shares and the Purchase
Agreement as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitation on
purchases under the Purchase Agreement.

 

e.                   “Registration Statement” means one or more registration
statements of the Company on Form S-1 covering the resale of the Registrable
Securities including the Initial Registration Statement and any New Registration
Statement or Other Registration Statement (each as defined herein).

 

2.REGISTRATION.

 

a.                   Mandatory Registration. The Company shall, by October 29,
2019, file with the SEC an initial Registration Statement on Form S-1 covering
the maximum number of Registrable Securities as shall be permitted to be
included thereon in accordance with applicable SEC rules, regulations and
interpretations so as to permit the resale of such Registrable Securities by the
Investor, including but not limited to under Rule 415 under the Securities Act
at then prevailing market prices (and not fixed prices) (the “Initial
Registration Statement”). The Initial Registration Statement shall register only
Registrable Securities. The Company shall use its reasonable best efforts to
have the Initial Registration Statement and any amendment thereto declared
effective by the SEC at the earliest possible date.

 

b.                  Rule 424 Prospectus. In addition to the Initial Registration
Statement, the Company shall, as required by applicable securities regulations,
from time to time file with the SEC, pursuant to Rule 424 promulgated under the
Securities Act, such prospectuses and prospectus supplements, if any, to be used
in connection with sales of the Registrable Securities under each Registration
Statement. The Investor and its counsel shall have a reasonable opportunity to
review and comment upon such prospectuses prior to its filing with the SEC, and
the Company shall give due consideration to all such comments. The Investor
shall use its reasonable best efforts to comment upon any prospectus within two
(2) business days from the date the Investor receives the final pre-filing
version of such prospectus.

 

c.                   Sufficient Number of Shares Registered. In the event the
number of shares available under the Initial Registration Statement is
insufficient to cover all of the Registrable Securities, the Company shall amend
the Initial Registration Statement or file a new Registration Statement (a “New
Registration Statement”), so as to cover all of such Registrable Securities
(subject to the limitations set forth in Section 2(e)) as soon as practicable,
but in any event not later than ten (10) business days after the necessity
therefor arises, subject to any limits that may be imposed by the SEC pursuant
to Rule 415 under the Securities Act. The Company shall use its reasonable best
efforts to cause such amendment and/or New Registration Statement to become
effective as soon as practicable following the filing thereof. In the event that
any of the Registrable Securities are not included in the Initial Registration
Statement, or have not been included in any New Registration Statement, and the
Company files any other registration statement under the Securities Act (other
than on Form S-4, Form S-8, or with respect to other employee related plans or
rights offerings) (an “Other Registration Statement”), then the Company shall
include in such Other Registration Statement first all of such Registrable
Securities that have not been previously Registered, and second any other
securities the Company wishes to include in such Other Registration Statement.
The Company agrees that it shall not file any such Other Registration Statement
unless all of the Registrable Securities have been included in such Other
Registration Statement or otherwise have been Registered for resale as described
above.

 



2

 

 

d.                  Effectiveness. The Investor and its counsel shall have a
reasonable opportunity to review and comment upon any Registration Statement and
any amendment or supplement to such Registration Statement and any related
prospectus prior to its filing with the SEC, and the Company shall give due
consideration to all reasonable comments. The Investor shall furnish all
information reasonably requested by the Company for inclusion therein. The
Company shall use reasonable best efforts to keep all Registration Statements
effective, including but not limited to pursuant to Rule 415 promulgated under
the Securities Act and available for the resale by the Investor of all of the
Registrable Securities covered thereby at all times until the earlier of (i) the
date as of which the Investor may sell all of the Registrable Securities without
restriction pursuant to Rule 144 promulgated under the Securities Act without
any restrictions (including any restrictions under Rule 144(c) or Rule 144(i))
and (ii) the date on which the Investor shall have sold all the Registrable
Securities covered thereby and no Put Shares remain issuable under the Purchase
Agreement (the “Registration Period”). In the event that any Registration
Statement filed hereunder is no longer effective and Rule 144 is available for
sales of the Registrable Securities, the Company shall provide an opinion upon
request of the Investor that the Investor may sell any such Registrable
Securities held by the Investor pursuant to Rule 144 with all costs related to
such opinion to be borne by the Company. Each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading.

 

e.                   Offering. If the staff of the SEC (the “Staff”) or the SEC
seeks to characterize any offering pursuant to a Registration Statement filed
pursuant to this Agreement as constituting an offering of securities that does
not permit such Registration Statement to become or remain effective and be used
for resales by the Investor under Rule 415 at then-prevailing market prices (and
not fixed prices) by comment letter or otherwise, or if after the filing of the
Initial Registration Statement with the SEC pursuant to Section 2(a), the
Company is otherwise required by the Staff or the SEC to reduce the number of
Registrable Securities included in such initial Registration Statement, then the
Company shall reduce the number of Registrable Securities to be included in such
Initial Registration Statement (with the prior consent, which shall not be
unreasonably withheld, of the Investor and its legal counsel as to the specific
Registrable Securities to be removed therefrom) until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective and be
used as aforesaid. In the event of any reduction in Registrable Securities
pursuant to this paragraph, the Company shall file one or more New Registration
Statements in accordance with Section 2(c) until such time as all Registrable
Securities have been included in Registration Statements that have been declared
effective and the prospectus contained therein is available for use by the
Investor. Notwithstanding any provision herein or in the Purchase Agreement to
the contrary, the Company’s obligations to register Registrable Securities (and
any related conditions to the Investor’s obligations) shall be qualified as
necessary to comport with any requirement of the SEC or the Staff as addressed
in this Section 2(e).

 



3

 

 

3.RELATED OBLIGATIONS.

 

With respect to a Registration Statement and whenever any Registrable Securities
are to be Registered pursuant to Section 2, including on any Other Registration
Statement, the Company shall use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

 

a.                   The Company shall prepare and file with the SEC such
amendments (including post-effective amendments on Form S-1) and supplements to
any Registration Statement and any Other Registration Statement and the
prospectus used in connection with such Registration Statement and Other
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by the Registration Statement or applicable Other Registration Statement until
such time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such registration statement.

 

b.                  The Company shall permit the Investor to review and comment
upon each Registration Statement or any Other Registration Statement and all
amendments and supplements thereto at least two (2) business days prior to their
filing with the SEC, and not file any document in a form to which Investor
reasonably objects. The Investor shall use its reasonable best efforts to
comment upon the Registration Statement or any Other Registration Statement and
any amendments or supplements thereto within two (2) business days from the date
the Investor receives the final version thereof. The Company shall furnish to
the Investor, without charge, and within one (1) business day, any comments
and/or any other correspondence from the SEC or the Staff to the Company or its
representatives relating to the Registration Statement or any Other Registration
Statement. The Company shall respond to the SEC or the Staff, as applicable,
regarding the resolution of any such comments and/or correspondence as promptly
as practicable and in any event within two weeks upon receipt thereof.

 

c.                   Upon request of the Investor, the Company shall furnish to
the Investor, (i) promptly after the same is prepared and filed with the SEC, at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any Registration
Statement, a copy of the prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as the Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by the Investor. For the avoidance of doubt, any
filing available to the Investor via the SEC’s live EDGAR system shall be deemed
“furnished to the Investor” hereunder.

 



4

 

 

d.                  The Company shall use reasonable best efforts to (i)
register and qualify the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of Puerto Rico and such
other jurisdictions in the United States as the Investor reasonably requests,
(ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify the Investor who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

e.                   As promptly as practicable after becoming aware of such
event or facts, the Company shall notify the Investor in writing of the
happening of any event or existence of such facts as a result of which the
prospectus included in any Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver a copy of such supplement
or amendment to the Investor (or such other number of copies as the Investor may
reasonably request). The Company shall also promptly notify the Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment thereto has become effective (notification of such
effectiveness shall be delivered to the Investor by email or facsimile on the
same day of such effectiveness and by overnight mail), (ii) of any request by
the SEC for amendments or supplements to any Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 

f.                    The Company shall use its reasonable best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
any registration statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose. In addition, if the
Company shall receive any comment letter from the SEC relating to any
Registration Statement under which Registrable Securities are Registered, the
Company shall notify the Investor of the issuance of such order and use its best
efforts to address such comments in a manner satisfactory to the SEC.

 



5

 

 

g.                  The Company shall (i) cause all the Registrable Securities
to be listed on each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.

 

h.                  The Company shall cooperate with the Investor to facilitate
the timely preparation and delivery of DWAC Shares representing the Registrable
Securities to be offered pursuant to any Registration Statement. “DWAC Shares”
means shares of Common Stock that are (i) issued in electronic form, (ii) freely
tradable and transferable and without restriction on resale and (iii) timely
credited by the Company to the Investor’s or its designee’s specified DWAC
account with The Depository Trust Company (“DTC”) under the DTC/FAST Program, or
any similar program hereafter adopted by DTC performing substantially the same
function.

 

i.                    The Company shall at all times maintain the services of
its Transfer Agent and registrar with respect to its Common Stock.

 

j.                    If reasonably requested by the Investor, the Company shall
(i) immediately incorporate in a prospectus supplement or post-effective
amendment such information as the Investor believes should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities; (ii) make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable upon notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement.

 

k.                  The Company shall use its reasonable best efforts to cause
the Registrable Securities covered by any Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

 

l.                    Within one (1) business day after any Registration
Statement which includes Registrable Securities is ordered effective by the SEC,
or any prospectus supplement or post-effective amendment including Registrable
Securities is filed with the SEC, the Company shall deliver, and shall cause
legal counsel for the Company to deliver, to the Transfer Agent for such
Registrable Securities (with copies to the Investor) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A. Thereafter, if requested by the Investor at any
time, the Company shall require its counsel to deliver to the Investor a written
confirmation whether or not (i) the effectiveness of such Registration Statement
has lapsed at any time for any reason (including, without limitation, the
issuance of a stop order) (ii) any comment letter has been issued by the SEC and
(iii) whether or not the Registration Statement is current and available to the
Investor for sale of all of the Registrable Securities.

 



6

 

 

m.                The Company shall take all other reasonable actions necessary
to expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any Registration Statement.

 

4.OBLIGATIONS OF THE INVESTOR.

 

a.                   The Company shall notify the Investor in writing of the
information the Company reasonably requires from the Investor in connection with
any Registration Statement hereunder. The Investor shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. Notwithstanding the foregoing, the Registration
Statement shall contain the “Selling Stockholder” and “Plan of Distribution”
sections, each in substantially the form provided to the Company by the
Investor.

 

b.                  The Investor agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any Registration Statement hereunder.

 

c.                   The Investor agrees that, upon receipt of any notice from
the Company of the happening of any event or existence of facts of the kind
described in Section 3(f) or the first sentence of Section 3(e), the Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement(s) covering such Registrable Securities until
withdrawal of a stop order contemplated by Section 3(f) or the Investor’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3(e). Notwithstanding anything to the contrary, the Company shall cause
its Transfer Agent to promptly issue DWAC Shares in accordance with the terms of
the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which an Investor has entered into a contract for sale prior to
the Investor’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(f) or the first sentence of Section
3(e) and for which the Investor has not yet settled.

 

5.EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.



7

 



 

6.INDEMNIFICATION.

 

a.                   To the fullest extent permitted by law, the Company will,
and hereby does, indemnify, hold harmless and defend the Investor, each Person,
if any, who controls or is under common control with the Investor, the members,
the directors, officers, partners, employees, agents, representatives of the
Investor and each Person, if any, who is an “affiliate” of the Investor within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, attorneys’ fees, amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement, any Other Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or any Other Registration
Statement or (iv) any material violation by the Company of this Agreement (the
matters in the foregoing clauses (i) through (iv) being, collectively,
“Violations”). The Company shall reimburse each Indemnified Person promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information about the Investor furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of a
Registration Statement, any Other Registration Statement or any such amendment
thereof or supplement thereto, if such prospectus was timely made available by
the Company pursuant to Section 3(c) or Section 3(e); (ii) with respect to any
superseded prospectus, shall not inure to the benefit of any such person from
whom the person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any person controlling such
person) if the untrue statement or omission of material fact contained in the
superseded prospectus was corrected in the revised prospectus, as then amended
or supplemented, if such revised prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used it; (iii) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and (iv)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investor pursuant to Section 9.

 



8

 

 

b.                  Promptly after receipt by an Indemnified Person under this
Section 6 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person shall, if a Claim in respect thereof is to be made against the Company
under this Section 6, deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and to the Indemnified
Person; provided, however, that an Indemnified Person shall have the right to
retain its own counsel with the fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel retained by the Company, the representation
by such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The
Indemnified Person shall cooperate fully with the Company in connection with any
negotiation or defense of any such action or Claim by the Company and shall
furnish to the Company all information reasonably available to the Indemnified
Person which relates to such action or Claim. The indemnifying party shall keep
the Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. The Company shall
not be liable for any settlement of any action, Claim or proceeding effectuated
without its written consent, provided, however, that the Company shall not
unreasonably withhold, delay or condition its consent. The Company shall not,
without the consent of the Indemnified Person, consent to entry of any judgment
or enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of a release from all liability in respect to such Claim or
litigation. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Indemnified Person under this
Section 6, except to the extent that the Company is prejudiced in its ability to
defend such action.

 

c.                   The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.

 

d.                  The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Person
against the Company or others, and (ii) any liabilities the Company may be
subject to pursuant to the law.

 

7.CONTRIBUTION.

 

To the extent any indemnification by the Company is prohibited or limited by
law, the Company agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 6 to the fullest
extent permitted by law.

 



9

 

 

8.REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, to:

 

a.                   make and keep “current public information” available, as
such term is understood and defined in Rule 144;

 

b.                  file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

 

c.                   furnish to the Investor so long as the Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting and or disclosure provisions of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration; and

 

d.                  take such additional action as is requested by the Investor
to enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be requested from time to time by the Investor at the Company’s expense and
otherwise fully cooperate with Investor and Investor’s broker to effect such
sale of securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

 

9.ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, or any Investor as
assignee pursuant to this Section 9. The Buyer, or any Investor, may not assign
its rights under this Agreement without the written consent of the Company other
than to an affiliate of such Investor.

 

10.AMENDMENT OF REGISTRATION RIGHTS.

 

No provision of this Agreement may be (i) amended other than by a written
instrument signed by both parties hereto or (ii) waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 



10

 

 

11.MISCELLANEOUS.

 

a.                   A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

 

b.                  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Predictive Oncology Inc.

2915 Commers Drive, Suite 900

Eagan, MN 55121

E-mail: bmyers@skylinemedical.com

Attention: Bob Myers, CFO

Phone: 651-389-4508

 

with a copy to (that shall not constitute notice)

 

Maslon LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

E-mail: martin.rosenbaum@maslon.com

Attention: Martin R. Rosenbaum, Esq.

Phone: 612-672-8326

 

If to the Investor:

 

Oasis Capital, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: adam@oasis-cap.com

Attention: Adam Long, Managing Partner

Phone: 816.960.0100

 



11

 

 

with a copy to (that shall not constitute notice)

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

E-mail: john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

or at such other address and/or email address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s email account containing the time,
date, recipient email address, as applicable, and an image of the first page of
such transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

c.                   All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Kansas, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Kansas or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Kansas.

 

d.                  Any disputes, claims, or controversies hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein shall be referred to and resolved solely and exclusively by binding
arbitration to be conducted before the Judicial Arbitration and Mediation
Service (“JAMS”), or its successor pursuant the expedited procedures set forth
in the JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”),
including Rules 16.1 and 16.2 of those Rules. The arbitration shall be held in
New York, New York, before a tribunal consisting of three (3) arbitrators each
of whom will be selected in accordance with the “strike and rank” methodology
set forth in Rule 15. Either party to this Agreement may, without waiving any
remedy under this Agreement, seek from any federal or state court sitting in the
State of Kansas any interim or provisional relief that is necessary to protect
the rights or property of that party, pending the establishment of the arbitral
tribunal. The costs and expenses of such arbitration shall be paid by and be the
sole responsibility of the Company, including but not limited to the Buyer’s
attorneys’ fees and each arbitrator’s fees. The arbitrators’ decision must set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrators’ decision and award will be made and delivered as soon as reasonably
possibly and in any case within sixty (60) days’ following the conclusion of the
arbitration hearing and shall be final and binding on the parties and may be
entered by any court having jurisdiction thereof.

 

e.                   If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

f.                    EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 



12

 

 

g.                  This Agreement and the Purchase Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

h.                  Subject to the requirements of Section 9, this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties hereto.

 

i.                    The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

j.                    This Agreement may be executed in identical counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile transmission or by e-mail in a
“.pdf” format data file of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.

 

k.                  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

l.                    The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent and no rules
of strict construction will be applied against any party.

 

m.                This Agreement is intended for the benefit of the parties
hereto and their respective successors and permitted assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

* * * * * *

 

 

 

 



13

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Execution Date.

 

 

  THE COMPANY:           PREDICTIVE ONCOLOGY INC.             By: /s/ Bob Myers
    Name: Bob Myers     Title: Chief Financial Officer                    
BUYER:             OASIS CAPITAL, LLC             By: /s/ Adam Long     Name:
Adam Long     Title: Managing Partner          

 



 



 

 



 

EXHIBIT A

 

TO REGISTRATION RIGHTS AGREEMENT

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[__________] [___], 2019

 

Corporate Stock Transfer, Inc.

3200 Cherry Creek South Drive

Suite 430

Denver, CO 80209

 

Re: EFFECTIVENESS OF REGISTRATION STATEMENT

 

Ladies and Gentlemen:

 



We are counsel to PREDICTIVE ONCOLOGY INC., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Equity Purchase Agreement, dated as of October 24, 2019 (the “Purchase
Agreement”), entered into by and between the Company and Oasis Capital, LLC (the
“Buyer”) pursuant to which the Company has agreed to issue to the Buyer shares
of the Company’s Common Stock, $0.01 par value (the “Common Stock”), in an
amount up to Fifteen Million Dollars ($15,000,000.00) (the “Put Shares”), in
accordance with the terms of the Purchase Agreement. In connection with the
transactions contemplated by the Purchase Agreement, the Company has registered
with the U.S. Securities & Exchange Commission the following shares of Common
Stock:

 

(1)Put Shares to be issued to the Buyer upon purchase from the Company by the
Buyer from time to time in accordance with the Purchase Agreement; and

 

(2)Commitment Shares which were issued to the Buyer pursuant to the Purchase
Agreement.



 

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, of even date with the Purchase Agreement with the
Buyer (the “Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the Put Shares and the Commitment Shares
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection with the Company’s obligations under the Purchase Agreement and the
Registration Rights Agreement, on [__________] [___], 2019, the Company filed a
Registration Statement (File No. 333-[_______________]) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the resale of the Put Shares and the Commitment Shares.

 



 

 

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [_____] [A.M./P.M.]
on [_____], 2019 and we have no knowledge, after telephonic inquiry of a member
of the SEC’s staff, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Put Shares are available for resale under the
Securities Act pursuant to the Registration Statement and may be issued without
any restrictive legend.

 

  Very truly yours,     [Company Counsel]             By:  







 

cc: Oasis Capital, LLC

 

 

 

 

 

 

 

 

 



 

